     Case 5:18-cv-01005-JGB-KK Document 51 Filed 07/08/19 Page 1 of 3 Page ID #:423



 1    JOSEPH H. HlJN1
      Assistant Attoll!_e_y General
 2    GUSTAVW.EYLER
      Director
 3    Consumer Protection Branch
      ALAN PHELPS
 4    Assistant Director
      NATALIE N. SANDERS
 5    Trial Attorney
             Consumer Protection Branch
 6           U.S. De2artment of Justice
             450 5th -Street, NW, Suite 6400-South
 7           Washington, D.C. 20530
            Telephone: (202i 598-2208
 8          Facsimile: (202 514-8742.
            E-mail: Natalie. T.Sanders@usdoj.gov
 9
      Attorneys for Plaintiff
10    UNITED STATES OF AMERICA
11
                              lJ~"1TED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                      EASTERN DIVISION
14
15
     UNITED STATES OF AMERICA,                  No. 5:18-CV-01005-JBG-KKx
16
                 Plaintiff,                    Hon. Jesus G. Bernal
17                                             Riverside, Courtroom 1
                        V.
18
   CALIFORNIA STEM CELL                        DECLARATION OF CHRISTOPHER C.
19 TREATl\1ENT CENTER, INC.,                   JONECKIS
   et al.
20
            Defendants.
21                                             Hearing Date:     Au~st 5 2019
                                               Trial Date:       October i, 2019
22
23
24
           I, Christopher C. Joneckis, Ph.D., declare the following:
25
            1.    I am the Associate Director for Review Management in the Office of the
26
     Center Director, Center for Biologics Evaluation and Research, United States Food and
27
     Drug Administration ("FDA").
28
     Case 5:18-cv-01005-JGB-KK Document 51 Filed 07/08/19 Page 2 of 3 Page ID #:424




 1          2.     The existence of a Biologics License Application ("BLA"), New Drug
 2   Application ("NDA"), Investigational New Drug Application ("INTI"), Premarketing·
 3   Application ("PMA''), Investigational Drug Exemption ("IDE"), or 51 0(k) application
 4    (''51 Ok") is reflected in various official FDA records to which I have access, or have
 5   requested others to access, as part of my official duties. FDA regularly tracks and
 6   maintains these records at or near the time of their submission, communication, or
 7   review in the normal course of regulatory affairs, and relies on these records to conduct
 8   official business.
 9          3.     On June 12, 2019, June 25, 2019, and July 1, 2019, I caused a diligent
10   search of the official FDA records referred to in paragraph 2. These searches were
11   conducted using th~ following search terms: California Stem Cell Treatment Center,
12   Cell Surgical Network, Mark Berman, Elliot Lander, Cells on Ice. The searches also
13   sought information about any BLA,NDA, IND, PMA, IDE or 510k, the subject of
14   which is stromal vascular fraction (SVF); SVF combined with ACAM2000 or Vaccinia
15   Vaccine, Live; and SVF expanded by American CryoStem Corporation in Monmouth
16   Junction, New Jersey.
17          4.    The searches described in paragraph 3, revealed that there is no approved
18   BLA, NDA, PMA, or IDE, no IND in effect, and no cleared 51 Ok on file for California
19   Stem Cell Treatment Center, Cell Surgical Network, Mark Berman, Elliot Lander, or
20   Cells on Ice. The searches described in paragraph 3 identified a number of IND and IDE ·
21   submissions; however, none of those INDs or IDEs are in effect or approved,
22   respectively. As such, there is no approved BLA, NDA, PMA, or IDE, no IND in effect,
23   and no cleared 510(k) on file for California Stem CeU-Treatment Center, Cell Surgical
24   Network, Mark Berman, Elliot Lander, or Cells on Ice in connection with SVF; SVF
25   combined with ACAM2000 or Vaccinia Vaccine, Live; and/or SVF expanded by
26   American CryoStem Corporation in Monmouth Junction, New Jersey.
27
28
                                                   2
     Case 5:18-cv-01005-JGB-KK Document 51 Filed 07/08/19 Page 3 of 3 Page ID #:425



 1          Pursuant to 28 U.S.C. § 1746, I declare, under penalty of perjury, the foregoing is
 2    true and correct.
 3          Executed o ~ J.., 2019.
 4
 5
 6
 7
 8
 9
10                                                Christopher C. Jo . ckis, Ph.D.
                                                  Associate Director for Review Management
11                                                Office of the Center Director
12                                                Center for Biologics Evaluation and
                                                        Research
13                                                U.S. Food and Drug Administration
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
